United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0017
Issued: December 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 7, 2020 appellant, through counsel, filed a timely appeal from a September 10,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R . § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the September 10, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
consequential to the accepted June 25, 2012 employment injury.
FACTUAL HISTORY
This case has previously been before the Board. 4 The facts and circumstances as set forth
in the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On June 25, 2012 appellant, then a 47-year-old federal air marshal, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a left knee injury that day when kneeling down to
shoot at a firing range while in the performance of duty. On the reverse side of the claim form,
appellant’s supervisor acknowledged that appellant was injured in the performance of duty and
noted that he did not stop work. OWCP accepted the claim for left knee contusion. It later
expanded the acceptance of appellant’s claim to include aggravation of left knee medial
compartment degenerative arthritis and small bowel obstruction. OWCP authorized left knee
primary total knee arthroplasty, which he underwent on March 27, 2013. It paid appellant wageloss compensation on the supplemental rolls commencing March 10, 2013 and on the periodic rolls
commencing April 7, 2013.
In a report dated July 11, 2017, Dr. Jeffrey T. O’Brien, a Board-certified orthopedic
surgeon serving as an OWCP second opinion physician, noted that appellant complained of back
and right knee pain. A review of a magnetic resonance imaging (MRI) scan demonstrated low
back degenerative disc disease. Based on physical examination findings and diagnostic testing,
Dr. O’Brien diagnosed right knee osteoarthritis and degenerative disc disease of the lumbar spine.
However, he opined that both of these conditions were not related to the accepted June 25, 2012
employment injury. Dr. O’Brien advised that appellant required further treatment for his back and
right knee conditions, specifically that a replacement was likely necessary, but reiterated that these
conditions were not causally related to his accepted employment injury.
Appellant subsequently submitted reports dated October 9 and November 20, 2017 from
Dr. Mark A. Seldes, a Board-certified family practitioner, who diagnosed lumbar spine
degenerative disc disease, bilateral lower extremity radiculopathy, status postoperative left total
knee replacement, right knee internal derangement, right knee degen erative arthritis, and right knee
joint degenerative medial meniscus. Dr. Seldes opined that appellant’s right knee condition was a
consequence of the accepted left knee condition.
Dr. Seldes, in a December 11, 2017 report, diagnosed right knee joint anterior cruciate
ligament (ACL) partial proximal tear, right knee joint effusion, and right knee medial tibiofemoral
joint chondromalacia. He reported that appellant had a preexisting right knee injury from a 1994
motor vehicle accident. Dr. Seldes indicated that appellant had recovered well from that accident
as no treatment, surgery, or physical therapy had been required. He opined that after the June 25,
2012 employment injury, appellant relied on his right knee for significant support for about a year
and his right knee bore the brunt of the weight due to ongoing left knee joint pain. Dr. Seldes
concluded that given appellant’s preexisting injury from a 1994 motor vehicle accident, which had
appeared to have healed, appellant suffered an aggravation of his preexisting right knee injury. In
4

Docket No. 18-1536 (issued June 24, 2019).

2

addition, he opined that there appeared to be a medial meniscus and posterior horn injury as well
as a newer proximal ACL partial tear injury. Dr. Seldes also concluded that appellant’s right knee
osteoarthritis was a consequence of his accepted left knee conditions.
By decision dated December 28, 2017, OWCP denied appellant’s claim for a consequential
injury, finding that the medical evidence of record was insufficient to establish causal relationship
between appellant’s additional diagnosed medical conditions and the accepted June 24, 2012
employment injury. It found that Dr. O’Brien’s July 11, 2017 second opinion report represented
the weight of the medical opinion evidence.
On January 2, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on May 30, 2018.
By decision dated July 12, 2018, the hearing representative affirmed the December 28,
2017 decision.
In a report dated July 25, 2018, Dr. Seldes reiterated his examination findings and
diagnoses from prior reports. He opined that appellant’s left knee, right knee, and low back
conditions had worsened. Moreover, as a result of chronic use of his cane, appellant developed a
consequential right carpal tunnel syndrome due to compression of his wrist while using the cane
to ambulate. Regarding the diagnosis of lumbar radiculopathy, Dr. Seldes explained that appellant
injured his lumbar spine attempting to perform physical therapy following his 2013 total left knee
replacement surgery. He reviewed and disagreed with Dr. O’Brien’s July 21, 2017 report. In
support of his disagreement, Dr. Seldes explained that prior to the accepted July 25, 2012
employment injury appellant was able to perform his job and only developed right knee problems
following the employment injury. While appellant had a preexisting right knee condition from a
1994 motor vehicle accident, it had completely healed within six months. Dr. Seldes opined that
appellant’s right knee condition had been aggravated by the June 25, 2012 left knee injury,
subsequent delay in treatment, and treatment for the left knee injury. Based on these facts, he
concluded that appellant developed consequential right knee joint traumatic advanced
osteoarthritis. Dr. Seldes noted in comparing of right knee resonance imagining (MRI) scan taken
in 2014 and 2017 show worsening degenerative joint disease.
Appellant, through counsel, appealed to the Board on August 8, 2018. By decision dated
June 24, 2019, the Board found a conflict of medical opinion between Dr. Seldes, appellant’s
treating physician, and Dr. O’Brien, the second opinion physician, regarding whether appellant’s
diagnosed degenerative disc disease and osteoarthritis of his right knee were consequential to the
accepted June 25, 2012 employment injury. 5 The Board set aside the July 12, 2018 decision and
remanded the case to OWCP.
During the pendency of appellant’s appeal with the Board, OWCP continued to receive
medical reports from Dr. Seldes, which reiterated the findings noted in his prior reports.
On October 9, 2019 OWCP referred appellant, along with the medical record, and SOAF,
to Dr. Robert B. McShane, a Board-certified orthopedic surgeon, to resolve the conflict in the
medical opinion evidence regarding whether appellant’s diagnosed degenerative disc disease and

5

Id.

3

osteoarthritis of his right knee were consequential to the accepted June 25, 2012 employment
injury.
In an October 28, 2019 report, Dr. McShane described the history of appellant’s June 25,
2012 employment injury, noted his review of the medical record and SOAF, and related appellant’s
bilateral knee and low back complaints. Upon physical examination, he found that appellant was
morbidly obese, and noted that he ambulated with use of a cane in his right hand and a brace on
his left leg. Dr. McShane reported a moderately antalgic gait and some difficulty walking. Range
of motion for the back revealed 60 degrees forward flexion, 20 degrees extension, 30 degrees sideto-side bending, and no obvious spasm. An examination of the left leg revealed 2 to 110 degrees
range of motion with the brace loosened, no anterior or posterior instability, and no obvious left
leg muscle atrophy. Dr. McShane reported 0 to 110 degrees right leg range of motion, no obvious
instability, mild varus deformity, and stable collaterals and cruciates. He noted that x-rays of the
knees and back revealed cemented total left knee arthroplasty in good position with no evidence
of wear or loosening, right knee end-stage medial and patellofemoral degenerative changes with
varus deformity, and mild-to-moderate lumbar degenerative changes. Dr. McShane opined that
appellant’s right knee and back conditions were unrelated to the accepted June 25, 2012
employment injury. He indicated that appellant’s right knee condition was due to multiple factors
such as appellant’s morbid obesity, and his preexisting right knee condition. Dr. McShane also
related that he could not find records substantiating appellant’s complaint that he injured his back
during physical therapy after his total right knee arthroplasty in 2013. He disagreed with
Dr. Seldes as to whether appellant placed more weight on the right leg during convalescence as it
had been his experience that patients placed 100 percent of their weight on each leg while
ambulating. Dr. McShane attributed appellant’s right knee problems to his significant preexisting
osteoarthritis, as shown on x-ray, and morbid obesity and unrelated to the accepted June 25, 2012
employment injury. He also found no evidence supporting a back condition due to the accepted
June 25, 2012 employment injury. Dr. McShane noted his agreement with Dr. O’Brien regarding
whether the right knee and low back conditions had been caused or aggravated by the accepted
June 25, 2012 employment injury.
By decision dated November 15, 2019, OWCP denied expansion of the acceptance of
appellant’s claim to include consequential conditions of lumbar spine degenerative disc disease
and right knee osteoarthritis.
Reports dated November 21, December 23, 2019, January 30, February 25, March 23,
2020 from Dr. Seldes were unchanged from his prior reports.
On November 25, 2019 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review, which was held on March 11, 2020.
By decision dated April 16, 2020, OWCP’s hearing representative affirmed the
November 15, 2019 decision.
In reports dated April 30, 2020, Dr. Seldes noted his review of the medical record and
provided examination findings. Diagnoses were unchanged from prior reports. Dr. Seldes noted
his agreement with Dr. McShane regarding the diagnosis of right knee preexisting osteoarthritis,
but disagreed that the accepted employment injury had not caused or aggravated this condition.
Thus, he opined that OWCP should accept the condition of aggravation of preexisting right knee
osteoarthritis. Next, Dr. Seldes noted that prior to physical therapy notes for the June 25, 2012
4

employment injury appellant did not note diagnoses of lumbar radiculopathy or herniated disc. He
also opined that Dr. McShane’s opinion should not be accorded more weight than his opinion, as
he was appellant’s treating physician.
Dr. Seldes, in reports dated May 22, June 23, July 23, and August 19, 2020, detailed
examination findings and again opined that appellant sustained consequential right knee and low
back conditions.
On July 30, 2020 appellant, through counsel requested reconsideration of the April 16,
2020 decision.
By decision dated September 10, 2020, OWCP denied modification.
LEGAL PRECEDENT
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6
The medical evidence required to establish causal relationship between a specific
condition, as well as any attendant disability claimed, and the employment injury, is rationalized
medical opinion evidence. 7 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. 8 Additionally, the opinion of the physician must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment factor(s) identified by the claimant. 9
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to a claimant’s own intentional misconduct. 10 The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury. 11 With respect
to consequential injuries, the Board has held that, where an injury is sustained as a consequence
of an impairment residual to an employment injury, the new or second injury, even though
6

T.B., Docket No. 20-0182 (issued April 23, 2021); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
7

T.B., id.; T.C., Docket No. 19-1043 (issued November 8, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson,
55 ECAB 465 (2004).
8

T.B., id.; E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

9

T.B., id.; M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams,
41 ECAB 345 (1989).
10

T.B., id.; C.W., Docket No. 18-1536 (issued June 24, 2019); C.R., Docket No. 18-1285 (issued February 12,
2019); Albert F. Ranieri, 55 ECAB 598 (2004); Clement Jay After Buffalo, 45 ECAB 707 (1994).
11

R.M., Docket No. 18-1621 (issued August 23, 2019); Debra L. Dilworth, 57 ECAB 516 (2006).

5

nonemployment related, is deemed, because of the chain of causation, to arise out of and in the
course of employment and is compensable. 12
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination. 13 The implementing regulation
states that, if a conflict exists between the medical opinion of the employee ’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case. 14 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an IME for the purpose of resolving the conflict, the opinion
of such specialist, if sufficiently well-rationalized and based upon a proper factual and medical
background, must be given special weight. 15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition consequential to the accepted June 25, 2012 employment injury.
OWCP determined that a conflict in the medical opinion evidence was created between
Dr. Seldes, appellant’s treating physician, who opined that appellant’s diagnosed right knee and
lumbar conditions should be accepted as consequential injuries from the June 25, 2012
employment injury, and Dr. O’Brien, OWCP’s second opinion physician, who concluded that
there was no medical evidence to support any causal relationship between the J une 25, 2012
employment injury and any right knee or lumbar conditions. OWCP properly referred appellant
to Dr. McShane for an impartial medical examination in order to resolve the conflict in medical
evidence, pursuant to 5 U.S.C. § 8123(a).
In an October 28, 2019 report, Dr. McShane, noted his review of the SOAF and the medical
record. Upon examination, he noted that appellant was morbidly obese, ambulated using a cane
and observed moderately antalgic gait, some difficulty walking, no right leg obvious instability,
mild right knee varus deformity, stable right collaterals and cruciate. Dr. McShane noted that xrays of the knees and back revealed cemented total left knee arthroplasty in good position with no
evidence of wear or loosening, right knee end-stage medial and patellofemoral degenerative
changes with varus deformity, and mild-to-moderate lumbar degenerative changes. He opined that
the right knee and back conditions were unrelated to the accepted June 25, 2012 employment
injury. Dr. McShane related that appellant’s conditions were due to other multiple factors
including appellant’s morbid obesity, and a preexisting right knee condition. He also noted that
12

K.C., Docket No. 19-1251 (issued January 24, 2020); R.V., Docket No. 18-0552 (issued November 5, 2018); L.S.,
Docket No. 08-1270 (issued July 2, 2009).
13

5 U.S.C. § 8123(a).

14

20 C.F.R. § 10.321.

15

C.E., Docket No. 19-1923 (issued March 30, 2021); L.L., Docket No. 19-0214 (issued May 23, 2019); D.M.,
Docket No. 18-0746 (issued November 26, 2018); R.C., 58 ECAB 238 (2006); David W. Pickett, 54 ECAB
272 (2002).

6

appellant’s physical therapy notes did not substantiate his complaints of a consequential lumbar
condition.
Dr. McShane accurately described the employment injury and noted his review of the
medical record, including the SOAF. He performed a thorough, clinical examination and provided
findings on examination. The Board, therefore, finds that Dr. McShane’s opinion is entitled to the
special weight accorded an impartial medical examiner with regard to the issue of whether the
acceptance of appellant’s claim should be expanded to include consequential right knee and lumbar
conditions.16
The Board finds the reports from Dr. Seldes submitted following Dr. McShane’s report,
are insufficient to overcome the special weight accorded to Dr. McShane because reports from a
physician who was on one side of a medical conflict resolved by an IME are insufficient to
overcome the special weight accorded the report of the IME or create a new conflict. 17
As the medical evidence of record is insufficient to establish that appellant sustained
consequential right knee and lumbar conditions causally related to the accepted June 25, 2012
employment injury, the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition consequential to the accepted June 25, 2012 employment injury.

16

See W.C., Docket No. 19-1740 (issued June 4, 2020); M.M., Docket No. 16-1655 (issued April 4, 2018);
D.G., Docket No. 17-0608 (issued March 19, 2018).
17

R.M., Docket No. 20-1268 (issued February 24, 2021); D.M., Docket No. 17-1992 (issued September 12, 2018);
S.F., Docket No. 17-1427 (issued May 16, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

